Title: Expense Account of Journey to and from Philadelphia, 21 May–12 June 1776
From: Washington, George,Harrison, Robert Hanson
To: 



[21 May–12 June 1776]New York June 12th 1776

Expences paid for his Excellency General Washing⟨ton’s⟩ Journey to, at & from Philadelphia by Rob. H. Harrison


          
            Dr
          
          
            1776
            
            Pensylv. Cy
            York Cuy
          
          
            May 21
            To ferriage from New York
            
            1. 4. 0
         
        
          
            No. 1
            To Pawles Hook Tavern ⅌ Bill 
            
            18.10
          
          
            
            Browns ferry
            
            5.  
          
          
            
            Post at Elizth Town, for returning to Open Mail
            
            3.  
          
          
            
            Tavern at New Ark 12 Dollrs
            
            4.16. 0
          
          
            
            Tavern at Woodbridge Breakfastg &c.
            
            1. 8. 0
            
          
            
            Amboy ferry, to & from Staten Island
            
            8. 0
            
          
            No. 2
            Hick’s, Tavern Keeper at Amboy 9 ⅙ Dollrs
            
            3.13. 4
          
          
            
            Ferry at Brunswic ¾ Dollr
            
            6. 0
          
          
            
            Jacob Hyer at Prince Ton
            2. 3. 0
            13. 2. 2
          
          
            
            Trenton Tavern 17/8. Ferry 7/6
            1. 5. 2
            
          
          
            
            Shamminey Ferry ferry
            4.  
            
          
          
            
            Red Lyon Tavern
            1.      
            
          
          
            
            Ship Carpenters at Philadelphia
            1. 2. 6
            
          
          
            
            A Lamd Rifleman returng to Virginia
            7. 6
            
          
          
            No. 3
            Danl Smith. City Tavern ⅌ Bill
            3. 5. 0
            
          
          
            No. 4
            Jacob Hiltzheimer, for Stablage ⅌ Do 
            14. 2. 6
            
          
          
            No. 5
            Benja. Randall for board & Lodging ⅌ Do 
            18. 7. 3
            
          
          
          
            No. 6
            Benja. Fleming for Stablage ⅌ Bill 
            6.10. 6
            
          
          
            
            Anderson at the Red Lion
            1. 1. 4
            
          
          
            
            Shamminey ferry 5/4. Trenton Ferry 12/6
            17.10
            
          
          
            
            Thos Jenny this side Trenton ferry, fish & Hay
            7. 6
            
          
          
            
            Hostler
            2. 6
            
          
          
            No. 7
            Jacob Hyer, Prince Ton Tavern ⅌ Bill 
            
            
          
          
            
            
              
                
                  Servants
                  3.9.7
                  }
                
                
                  
                  4. 
                
               
            
            3.13. 7
            
          
         
           No. 8
            Minne Voorhies. Brunswic 16 Dollrs
           6.      
            
          
          
            
            Hostler 2/8 & ferriage 10/3 for
            10.  
            
          
          
            
            
            61. 0. 2
            
          
          
            
            by ⅔ ⅌ Cent advance on Do to York Currency 
            4. 1. 4
            65. 1. 6
          
          
            No. 9
            Wm Graham Eliz. Town ⅌ Bill 
            
            1.12. 6
          
          
            
            
              
                
                  Dr Dayton at Eliz. Town ferry
                  18/
                  }
                
                
                Ferriage from Eliz. Town 
                   8/
                
               
            
            
            1. 6. 0
          
          
            No. 10
            Saml Frances, Alias Black Sam for Dinner
            
            3.14. 0
          
          
            
            George Baylor Esqr. ferriage from Eliz. point to Staten Island
            13.  
            
          
          
         
             
            Do from Staten Island to the Main
           18.  
            
          
          
            
            Do for Do at Paulus Hook
            1.11. 6
            3. 2. 6
          
          
            
            
            
            87.18. 8
          
          
            June 12th
            To Ballance of Cash reced this day repaid
            
            12. 1. 4
          
          
            
            
            
            £100. 0. 0
          
          
            Cr
          
          
            By Cash from his Excellency Genl Washington when in Philadelphia 150 Dollrs
            60.    
          
          
            By Do on Return at Brunswic 100 Dollrs
            40.    
            
        

Rob. H. Harrison

